Citation Nr: 0318541	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  01-06 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The appellant had active military service from June 1977 to 
June 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  A video-conference hearing was held before the 
undersigned acting Veterans Law Judge on October 9, 2002.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
the issue being decided on appeal has been completed.  

2.  A chronic acquired psychiatric disorder was not shown 
during service and a psychosis was not manifest during the 
initial post-service year.  

3.  The probative, competent evidence of record establishes 
that the veteran's post-service psychiatric disability is not 
due to any incident or event of active service.   

4.  The appellant's primary alcohol and drug abuse is due to 
willful misconduct on his part.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 105, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.301, 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The October 1976 service medical entrance examination does 
not include a finding or diagnosis of a psychiatric disorder, 
including alcoholism or substance abuse.  Psychiatric 
examination was normal.  In the report of medical history the 
appellant reported that he had no pertinent disorders.  He 
denied ever having trouble sleeping, depression or excessive 
worry and nervous trouble of any sort.  

The service medical records show the appellant was seen in 
June 1977 with a complaint of nighttime headaches and loss of 
sleep.  He stated that he used illegal drugs in civilian life 
prior to entering the military and felt he was experiencing 
withdrawal at that time.  He was referred for examination.  
The examiner noted the appellant had been in the military 
approximately one week and that he had used heroin 
approximately one month prior.  The assessment was tension.  

The May 1978 separation medical examination does not include 
a finding or diagnosis of a psychiatric disorder, including 
alcoholism or substance abuse.  Psychiatric examination was 
normal.  

The Report of Separation From Active Duty, DD Form 214, shows 
appellant was released from active service for failure to 
maintain acceptable standards for retention.  

The appellant filed an original application for compensation 
for service connection for residuals of mouth injuries in 
July 1978.  He did not report treatment for a psychiatric 
disorder or claim service connection for a psychiatric 
disorder.  

The appellant filed an original application for compensation 
for service connection for residuals of a jaw injury and drug 
abuse in August 1978.  He did not report treatment for a 
psychiatric disorder.  

In January 1979, the RO granted service connection for 
residuals of a fracture of the lower right jawbone.  The RO 
denied service connection for pre-service drug abuse with 
withdrawal during active service and denied service 
connection for tension.  The RO notified him of that decision 
by letter.  He did not appeal.  

The appellant filed a claim to reopen service connection for 
drug abuse in February 1979.  He reported being admitted to 
the Houston, Texas, VA Medical Center in February 1979.  He 
stated he had been using drugs during active service.  He 
also stated it was his second admission to that facility for 
drug use.  

By letter dated March 29, 1979 the RO denied service 
connection for his drug abuse problem since it existed prior 
to enlistment into the military.  

The evidence does not show and the appellant does not contend 
that he received psychiatric treatment for or had been 
diagnosed with a psychosis during his initial post-service 
year.  

The appellant filed an application for service connection for 
a dental condition in February 1986.  

In April 1986, the RO obtained medical records from the San 
Antonio VA Medical Center where the appellant was seen on 
February 3, 1986 with a long-standing history of excessive 
alcohol use.  He requested admission for detoxification.  He 
was admitted the following day.  On admission, he reported a 
long history of alcohol and drug abuse.  The diagnosis was 
alcohol dependence.  

The appellant filed an application for compensation for a 
psychosis in February 1996.  

In connection with the claim, the RO obtained VA medical 
treatment records dated from 1995 to 1996.  They show that 
the appellant was hospitalized in February 1996 with a long 
history of alcohol and drug abuse.  He denied any prior 
personal psychiatric history except treatment for depression 
while drinking alcohol.  The diagnosis was alcohol 
dependence, cocaine abuse and a depressed-type substance 
induced mood disorder, which resolved during the 
hospitalization.  The evidence shows appellant participated 
in an anger management group beginning in December 1995.  The 
assessment was depression, anxiety, and a depressive disorder 
not otherwise specified.  During a psychosocial assessment, 
the appellant related that he had a lot of depression, 
anxiety and anger from a history of having been sexually 
abused by a male relative from the age of nine to eleven 
years old.  The medical records show he continued with 
individual and group therapy until early March 1996.  

The RO also obtained VA medical treatment records dated in 
October and November 2000.  The reports indicate a history of 
depressive disorder with polysubstance dependence that had 
been in remission.  Appellant reported that he had become 
increasingly depressed.  The assessment was depressive 
disorder not otherwise specified.  The examiner noted that 
appellant was experiencing recurrent episodes of depression.  
In November 2000, the appellant reported continued excessive 
alcohol and drug use.  The assessment was psychosis not 
otherwise specified, alcohol abuse, marijuana abuse, history 
of depression, and rule out major depression with psychotic 
features versus substance induced psychiatric disorder of 
schizoaffective disorder.  He was admitted for detoxification 
and stabilization.  One day later the assessment was alcohol 
binge with alcohol induced depression and marijuana abuse.  
Several days later the assessment was major depression and 
alcohol abuse and polysubstance dependence.  At the time of 
discharge, the diagnosis was major depression and alcohol 
abuse.  

In his June 2001 substantive appeal, appellant contended he 
should be service-connected for a neurosis.  He argued that 
he was assigned as an infantryman during active service and 
there were no provisions for any type of chronic condition 
and he was given an early discharge as an alternative to 
retention and treatment.  

The appellant underwent a VA mental disorders examination in 
December 2001.  The VA physician certified review of the 
claims folder and all medical records in connection with the 
examination.   Appellant stated he was service-connected for 
neurosis, but the physician could not document this.  
Appellant stated he was discharged from the military with a 
diagnosis of neurosis, which he accepted rather than face a 
court-martial.  The physician reported a history of 
appellant's VA treatment.  Appellant stated that he used 
drugs over the years because he had been discharged from the 
military for using drugs.  This did not make sense to the VA 
physician.  The physician reported that remaining history and 
performed a mental status examination.  Based on the review 
and examination, the assessment was cannabis abuse, alcohol 
abuse, substance-induced mood disorder, substance-induced 
psychotic disorder, and personality disorder not otherwise 
specified with cluster B traits.  The physician noted that 
appellant continued to use marijuana at a time when he has no 
funds.  The VA physician opined that the appellant's 
psychiatric symptoms are as likely as not related to his 
persistent substance abuse, which began prior to his period 
of active service, continued during while he was in the 
service, and continues to the present day.  The VA physician 
concluded that appellant does not have any psychiatric 
disorder unrelated to his persistent substance abuse.  

Subsequently, the RO obtained VA medical treatment records 
dated from December 2000 to May 2002.  They show follow-up 
examination and therapy for appellant's problems.  In March 
2001, June 2001 and August 2001, the assessment was major 
depression and alcohol abuse in remission.  In October 2001, 
the assessment was depressive illness, ethanol dependence by 
history and substance abuse in the past.  These records show 
the same assessments in November 2001, December 2001, January 
2002 and March 2002.  

At the personal hearing the appellant testified that he had 
first been diagnosed with neurosis in 1995 and that this 
began during his military service.  Transcript, p. 3 (Oct. 
2002).  His spouse testified regarding the VA medical 
treatment the appellant has received for his problems.  Tr., 
p. 6.  He testified that all his post-service medical 
treatment has been through VA.  Tr., p. 5.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

Continuous service for 90 days or more during a period of war 
or following peacetime service after January 1, 1946, and 
post-service development of a presumptive disease to a degree 
of 10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2002).  

If not shown in service, service connection may be granted 
for a psychosis if shown disabling to a compensable degree 
during the first post-service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.

(1) It involves deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of its 
probable consequences.

(2) Mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.

(3) Willful misconduct will not be determinative unless 
the proximate cause of injury, disease or death.  (See 
§§ 3.310, 3.302.)  38 C.F.R. § 3.1(n).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.

The simple drinking of alcoholic beverages is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2)

Drug usage.  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used to enjoy or experience their effects and the effects 
result proximately and immediately in disability or death, 
such disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(3).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of CAVC in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  In January 2003, the 
Board notified the veteran of the enactment of the VCAA.  The 
Board notified appellant of the types of evidence required to 
substantiate his claim and that VA would obtain such records 
if their release were authorized.  The Board advised 
appellant to identify any evidence not already of record 
pertaining to the issue currently on appeal.  The Board 
advised appellant that it would obtain such evidence.  The 
Board also advised him of the types of evidence required to 
substantiate his claim.  

In doing so, VA satisfied the VCAA requirement that VA notify 
appellant as to which evidence was to be provided by him, and 
which would be provided by VA; the Board advised that it 
would obtain all evidence identified and/or authorized for 
release by the veteran.  38 C.F.R. § 5103(a) (West 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as appellant has 
been provided with notice of what is required to substantiate 
his claim.  In particular, through the issuance of the 
December 2000 rating decision, the May 2001 Statement of the 
Case (SOC) and the January 2002 and June 2002 Supplemental 
Statements of the Case (SSOC), he has been given notice of 
the requirements for service connection.  The RO also 
provided appellant with the reasons his claim could not be 
granted based upon the evidence of record.  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to the issue 
being decided, including any relevant records adequately 
identified by him, as well as authorized by him to be 
obtained.  

The evidence includes the complete service medical records.  
The veteran does not contend that there are additional 
service medical records that have not been obtained.  

The RO has obtained all available post-service VA medical 
treatment records pertaining to the claim for service 
connection for a psychiatric disorder.  These include 
outpatient treatment records and hospitalization reports.  
The appellant has testified that he had not received post-
service private medical treatment for the claimed psychiatric 
disability.  In addition, in a June 2002 statement appellant 
stated that there was no further evidence to submit in 
support of his claim.  

The veteran underwent VA mental disorders examination in 
December 2001.  The physician who performed the examination 
certified review of the entire claims folder and the 
appellant's VA medical treatment records in connection with 
the examination.  This physician conducted a current mental 
status examination.  The physician also rendered a specific 
medical opinion on the issue of service connection based on 
all the evidence.  

The Board finds that another VA examination is not warranted 
in this case because there is no reasonable possibility that 
another VA examination would substantiate the appellant's 
claim.  The examiner opined that the appellant's psychiatric 
symptoms are as likely as not related to his persistent 
substance abuse, which began prior to his period of active 
service, continued during while he was in the service, and 
continues to the present day.  The VA physician concluded 
that appellant does not have any psychiatric disorder 
unrelated to his persistent substance abuse.  This is a 
competent medical opinion on the issue of whether the 
appellant has any current psychiatric disability that was 
incurred or aggravated by his active service.  

Consequently, another VA examination is unnecessary since the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  Therefore, 
remand or deferral for the scheduling of another VA 
examination is not required.  38 U.S.C.A. § 5103A(c) (West 
2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to this issue is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  

Analysis

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.  Following the point at which it 
is determined that all relevant evidence has been obtained, 
it is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).

In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 
341, 345 (1999) (observing that, in a case where the claimant 
was also a physician, and therefore a medical expert, the 
Board could consider the appellant's own personal interest); 
citing Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that while interest in the outcome of a proceeding 
"may affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

The appellant seeks service connection for a psychiatric 
disorder.  He contends that he should be service-connected 
for neurosis because the service medical records show he had 
been treated for tension during that time.  He argued that he 
was assigned as an infantryman during active service and 
there were no provisions for any type of chronic condition 
and he was given an early discharge as an alternative to 
retention and treatment.  He testified that, although he had 
first been diagnosed with neurosis in 1995, the evidence 
supports a finding that this began during his military 
service.  Tr., p. 3.  

The service medical records do not show a diagnosis of a 
psychiatric disorder.  The service medical records show the 
appellant was seen in June 1977 with a complaint of nighttime 
headaches and loss of sleep.  He stated that he used illegal 
drugs in civilian life prior to entering the military and 
felt he was experiencing withdrawal at that time.  The only 
assessment at that time was tension and the examiner did not 
diagnose a psychiatric disorder.  The remaining service 
medical records show no further complaints of symptoms of 
tension and there was no further treatment or examination 
provided.  In fact, during the May 1978 separation medical 
examination, there was no finding or diagnosis of a 
psychiatric disorder and the psychiatric examination was 
normal at that time.  

The Board notes that, although the veteran contends that he 
had been given an early discharge as an alternative to 
retention and treatment for a chronic psychiatric disorder, 
this is not supported by his service personnel records.  His 
Report of Separation From Active Duty, DD Form 214, shows 
appellant was released from active service for failure to 
maintain acceptable standards for retention.  There is no 
mention of a psychiatric disorder.

The evidence does not show and the appellant does not contend 
that he received psychiatric treatment or had been diagnosed 
with a psychosis during his initial post-service year.  
Therefore, service connection is not warranted on a 
presumptive basis.  

The post-service medical evidence shows appellant was first 
diagnosed with a psychiatric disorder other than alcohol or 
drug abuse years after separation.  The initial diagnosis was 
rendered during the February 1995 hospitalization for alcohol 
and drug abuse.  The diagnosis included depressed-type 
substance induced mood disorder; however, these records show 
the disorder was diagnosed secondary to the alcohol and drug 
use.  The remaining post-service medical records contain 
diagnoses that include depression, anxiety, depressive 
disorder not otherwise specified, recurrent episodes of 
depression, major depression, psychosis not otherwise 
specified, substance-induced mood disorder, substance-induced 
psychotic disorder, and personality disorder not otherwise 
specified with cluster B traits.  The Board notes that nearly 
every diagnosis is accompanied by a companion diagnosis of 
either alcohol or drug abuse, or both.  

The above medical evidence satisfies the criteria of 
establishing a current psychiatric disorder other than 
alcohol or drug abuse.  The question in this case is whether 
the appellant's post-service psychiatric disability, other 
than alcohol and drug abuse, began during active service or 
is otherwise attributable to some incident or event of active 
service.  

The most probative evidence of record on this issue is the 
medical opinion rendered during the VA mental disorders 
examination in December 2001.  The VA physician certified 
review of the claims folder in connection with the 
examination.  She based her medical opinion on all the 
evidence of record as well as a current mental status 
examination.  This physician is in a better position to 
render a medical opinion since this physician considered all 
the evidence prior to rendering an opinion.  It is a well-
informed opinion.  This physician is also the only post-
service medical examiner to offer a medical opinion on the 
issue of etiology of appellant's post-service psychiatric 
disability.  

Based on the review of the evidence and the examination, the 
diagnosis was cannabis abuse, alcohol abuse, substance-
induced mood disorder, substance-induced psychotic disorder, 
and personality disorder not otherwise specified with cluster 
B traits.  

The VA physician opined that the appellant's psychiatric 
symptoms are as likely as not related to his persistent 
substance abuse, which began prior to his period of active 
service, continued while he was in the service, and continues 
to the present day.  The VA physician concluded that 
appellant does not have any psychiatric disorder unrelated to 
his persistent substance abuse.  

The only other evidence on this issue consists of statements 
and testimony from the appellant that he has a chronic 
acquired psychiatric disorder that has been present since 
active service.  This does not constitute competent medical 
evidence in this case because, as a lay witness he is not 
competent to render a medical diagnosis of a psychiatric 
disorder or provide a competent medical nexus between a 
current disability and active service.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In this case, the appellant has not submitted or identified 
available competent medical evidence showing that his post-
service psychiatric, other than alcohol or drug abuse, began 
during active service or is otherwise attributable to some 
incident or event of active service.  Since the determinative 
issue in this case involves a medical question, competent 
medical evidence is required.  Heuer v. Brown, 7 Vet. App. at 
384; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For these reasons, the Board finds that a chronic acquired 
psychiatric disorder, other than alcohol or drug abuse, was 
not shown during service and the appellant was not diagnosed 
with a psychosis during the initial post-service year.  The 
Board finds that the probative, competent evidence of record 
establishes that the appellant's post-service psychiatric 
disability, other than alcohol or drug abuse, is not due to 
any incident or event of active service.  The Board finds 
that the evidence is not evenly balanced in this case and a 
psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 105, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.301, 3.303 (2002).  

With respect to any implied claim for service connection for 
drug and/or alcohol abuse, as a preliminary matter, the Board 
notes that a temporary stay has been placed on claims for 
compensation based on alcohol and drug abuse related 
disabilities, claimed either as secondary to or as a symptom 
of a service-connected disability, pending final resolution 
of Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
described below.

However, this stay applies only to those cases where the 
evidence shows an association between the alcohol or drug 
abuse disability and the service-connected disability.  In 
cases where the claimed alcohol or drug abuse disability was 
due to the veteran's own willful action/misconduct, the 
denial of such claims may continue to be processed.  See VBA 
Fast Letter No. 01-35 (May 8, 2001).

The Board has reviewed the evidence in this case and finds 
that the appellant's claim for service connection for alcohol 
and drug abuse has been made independent of any service-
connected disability or of any other disability for which he 
has sought service connection.  

The veteran's argues that he began using alcohol and drugs 
both prior to and during his active service period.  He 
argues that he was given an early discharge as an alternative 
to retention and treatment for his alcohol and drug problems.  
He argues that he should be service-connected because this 
has been a chronic disability since that time.  He argues 
that his chronic alcohol and drug abuse is the direct result 
of active service.  As such, the Board finds that this claim 
is not subject to the aforementioned stay and may be 
addressed in this decision.

As indicated above, service connection may be granted for a 
disability due to a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110.  However, 
service connection is not warranted, and no compensation 
shall be paid, for an injury or disease incurred as the 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs.  Id.  

It was for the express purpose of precluding payment of 
compensation for certain secondary effects arising from 
willful misconduct, including injuries or disease incurred 
during service as the result of the abuse of alcohol or 
drugs, that 38 U.S.C.A. § 1110 was amended by the Omnibus 
Budget and Reconciliation Act of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388-1, 1388-351 (1990) (OBRA).  See H.R. 
CONF. REP. NO. 964, 101st Cong., 2d Sess. 997 (1990), 
reprinted in 1990 U.S.C.C.A.N. 2374, 2702.  The statutory 
amendment applies only to claims filed after October 31, 
1990, as here.  See OBRA, § 8052(b).  The appellant filed his 
present claim for service connection in November 2000.  
Consequently, the amendment applies in this case.  

Therefore, under the law in effect beginning on November 1, 
1990, as amended, alcohol dependence and substance abuse are 
deemed by statute to be the result of willful misconduct and 
cannot themselves be service-connected.  See 38 U.S.C.A. §§ 
105(a), 1110 (West 2002); see also Gabrielson v. Brown, 7 
Vet. App. 36, 41 (1994).

"Alcohol abuse" means the use of alcoholic beverages over 
time, or such excessive use at any one time, sufficient to 
cause disability to the user.  "Drug abuse" means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d) (2002); see VAOPGCPREC 7-99 (June 7, 1999).  

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
CAFC held that when 38 U.S.C.A. § 1110 is read in light of 
its legislative history, it does not preclude a veteran from 
receiving compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
veteran's service-connected disability.  As indicated above, 
an appeal of this decision is pending.  

Regardless of the resolution of Allen insofar as it concerns 
alcoholism or drug dependence secondary to, or a symptom of, 
a service-connected disability, the CAFC also stressed that 
38 U.S.C.A. § 1110 only permits compensation in a situation 
where there was a causal relationship between a service-
connected disability and an alcohol or drug abuse disability 
and not in cases where the claimed alcohol or drug abuse 
disability was due to willful misconduct.  

The service medical records do not show treatment for or a 
diagnosis of alcohol or drug abuse.  It is the appellant who 
reported during active service that he had an existing 
substance problem prior to entering active service.  During 
the June 1977 examination for a complaint of nighttime 
headaches and loss of sleep, appellant stated that he used 
illegal drugs in civilian life prior to entering the 
military.  The assessment was tension and there was no 
diagnosis of alcohol or drug abuse.  

The post-service medical treatment records are replete with 
diagnoses of chronic alcohol and drug use, beginning in 
February 1986.  These ongoing diagnoses have included alcohol 
dependence, marijuana abuse, cocaine abuse, and polysubstance 
dependence.  

Again, the most probative evidence in this case on the issue 
of alcohol and drug abuse consists of the opinion rendered by 
the VA physician during the December 2001 VA mental disorders 
examination.   The VA physician certified review of the 
claims folder in connection with the examination.  She based 
her medical opinion on all the evidence of record as well as 
a current mental status examination.  This physician is in a 
better position to render a medical opinion since this 
physician considered all the evidence prior to rendering an 
opinion.  It is a well-informed opinion.  This physician is 
also the only post-service medical examiner to offer a 
medical opinion on the issue of appellant's alcohol and drug 
use.  

Based on the review and examination the assessment was 
cannabis abuse, alcohol abuse, substance-induced mood 
disorder and substance-induced psychotic disorder.  This VA 
physician opined that the appellant's psychiatric symptoms 
are as likely as not related to his persistent substance 
abuse, which began prior to his period of active service, 
continued during while he was in the service, and continues 
to the present day.  In essence, this physician has diagnosed 
alcohol and drug abuse as the appellant's primary disability.  
In fact, this physician concluded that appellant does not 
have any psychiatric disorder unrelated to his persistent 
substance abuse.  This physician has determined that the 
appellant's remaining psychiatric disability is actually 
secondary to his primary alcohol and drug use.  

The Board is bound by applicable statutes, the regulations of 
VA, and precedent opinions of the VA General Counsel.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101(a) (2002).  
Here, the appellant is essentially requesting service 
connection for a condition which is not recognized as a 
disease or injury for VA disability compensation purposes.  

The Board finds that the appellant implicitly filed his claim 
for direct service connection for primary alcohol and drug 
abuse in November 2000.  The Board further finds that his 
claimed alcohol and drug abuse is due to willful misconduct 
on his part.  In a case such as this, the law, and not the 
evidence, is dispositive of the claim.  The Board concludes 
that the appellant's claimed alcohol and drug abuse is due to 
willful misconduct and service connection cannot be granted 
as a matter of law.  38 U.S.C.A. §§ 105, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.301, 3.303 (2002); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  




ORDER

Service connection for a psychiatric disorder is denied.  



	                        
____________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

